Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated November 29, 1977, which affirmed an order of the State Division of Human Rights, dated February 14, 1977, which, after a hearing, inter alia, found that the petitioner had discriminated against the complainant, Joseph P. Hopkins, on the basis of his age and had unlawfully discharged him from employment. The State division has cross-applied for enforcement of its order. Order confirmed, proceeding dismissed and cross application granted, without costs or disbursements. The determination of the State Division of Human Rights that complainant’s termination was motivated by age discrimination was supported by sufficient evidence within the meaning of section 298 of the Executive Law. Latham, J. P., Rabin, Gulotta and Hawkins, JJ., concur.